STOCK REDEMPTION AGREEMENT

        This Stock Redemption Agreement (the “Agreement”) is made as of the 13th
day of November, 2006, by and between MTS Medication Technologies, Inc., a
Delaware corporation (f/k/a Medical Technology Systems, Inc.) (the
“Corporation”), and Eureka I, L.P., a Delaware limited partnership (the “Selling
Stockholder”).


BACKGROUND

        The Selling Stockholder owns two thousand shares of Series A Convertible
Participating Preferred Stock of the Corporation (the “Subject Shares”). The
Selling Stockholder desires to sell and transfer to the Corporation, and the
Corporation desires to redeem and acquire from the Selling Stockholder, in
exchange for the consideration described in this Agreement, the Subject Shares,
pursuant to the terms and subject to the conditions set forth in this Agreement.
In consideration of the mutual agreements, covenants and provisions set forth
below, the parties to this Agreement agree for themselves and their respective
heirs, executors, administrators, successors and assigns, as follows:


TERMS


ARTICLE I


THE TRANSACTION

    1.01        Redemption of the Subject Shares. On the Closing Date (defined
below), pursuant to the terms and subject to the conditions contained in this
Agreement, the Selling Stockholder shall sell, assign, transfer, convey and
deliver to the Corporation, and the Corporation shall redeem, acquire and accept
from the Selling Stockholder, all of the Selling Stockholder’s right, title and
interest in and to the Subject Shares free and clear of all liens, pledges,
claims, options, charges or encumbrances of any type, for the consideration
specified in Section 1.02 of this Agreement, to be paid as provided in Section
1.02 of this Agreement.

    1.02        Purchase Price. The aggregate purchase price for the Subject
Shares shall be six million four hundred eighty three thousand and forty six
dollars ($6,483,046) (the “Purchase Price). In addition, the Corporation shall
pay a transfer fee in the amount of twenty thousand dollars ($20,000) (the
“Transaction Fee”) to the Selling Stockholder. The Purchase Price and the
Transaction Fee shall be payable by the Corporation by wire transfer at the
Closing.

    1.03        Closing Date. The closing shall be held at the offices of
Holland & Knight, LLP, Suite 4100, 100 North Tampa Street, Tampa, Florida 33602
on or before December 29, 2006(the “Closing” or the “Closing Date”). Either
party (if such party is not then in breach of this Agreement) may terminate this
Agreement if the Closing has not occurred by the close of business on December
29, 2006

--------------------------------------------------------------------------------


    1.04        Documents to be Delivered by the Selling Stockholder. In
addition to, and without limiting any of the provisions of this Agreement, the
Selling Stockholder agrees to deliver, or cause to be delivered, to the
Corporation, on the Closing Date, the following:

  (a) The original certificates representing all of the Subject Shares, duly
endorsed in blank or with separate stock powers duly endorsed in blank; and


  (b) The mutual release, by and between the Selling Stockholder and the
Corporation substantially in the form of Exhibit A attached to this Agreement
(the “Mutual Release”) duly executed by the Selling Stockholder.


    1.05        Documents to be Delivered by the Corporation. In addition to,
and without limiting any other provision of this Agreement, the Corporation
agrees to deliver, or cause to be delivered, to the Selling Stockholder, on the
Closing Date, the following:

  (a) The Purchase Price and the Transaction Fee in accordance with Section 1.02
hereof; and


  (b) The Mutual Release duly executed by the Corporation.


    1.06        Items to be Delivered by the Selling Stockholder and the
Corporation. The Selling Stockholder and the Corporation agree to deliver such
other instruments, certificates and documents as the other party or its counsel
may reasonably request to carry out the transactions contemplated by this
Agreement.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDER

        The Selling Stockholder hereby represents and warrants to the
Corporation as follows:

    2.01        Organization and Qualification. The Selling Stockholder is a
limited partnership duly organized and validly existing under the laws of the
State of Delaware, and is duly qualified and is in good standing in the State of
Delaware and in all jurisdictions in which the ownership of its property and the
nature of its activities, or both, make such qualification necessary.

2

--------------------------------------------------------------------------------


    2.02        Authority to Execute and Perform the Agreement; No Breach by the
Selling Stockholder. The Selling Stockholder has the full legal right, power and
authority, without the consent of any other person, and has received such
approvals and taken such actions as are required, to enter into, execute and
deliver this Agreement and all other agreements and instruments to be executed
and delivered by the Selling Stockholder in connection therewith (the
“Transaction Documents”). The Transaction Documents, when duly executed and
delivered by the Selling Stockholder, will be the valid and binding obligations
of the Selling Stockholder enforceable in accordance with their respective
terms. The execution and delivery of the Transaction Documents, the consummation
of the transactions contemplated hereby and thereby and the performance by the
Selling Stockholder of the Transaction Documents in accordance with their
respective terms will not (i) require the approval, consent or authorization of
any federal, state, county, local or other governmental or regulatory body; or
(ii) conflict with, result in a breach of, constitute an event of default under
or require any approval, consent or authorization under any agreement or
instrument to which the Selling Stockholder is a party or by which the Selling
Stockholder may be bound.

    2.03        Title to Subject Shares. The Selling Stockholder owns
beneficially and of record and has the full power and authority to convey to the
Corporation the Subject Shares, free and clear of any liens, pledges, claims,
options, charges or encumbrances of any type. The transfer of the Subject Shares
to the Corporation hereunder will pass good and marketable title to the Subject
Shares from the Selling Stockholder to the Corporation free and clear of any
lien, pledge, claim, option, charge, or encumbrance of any type.

    2.04        Brokers or Finders. The Selling Stockholder is not obligated,
directly or indirectly, to any person for investment banking, brokerage or
finders’ fees, agents’ commissions, or any similar charges, in connection with
this Agreement or the transactions contemplated hereby.

    2.05        Access; Information. The Selling Stockholder was granted and had
full and unrestricted access to the Corporation’s business premises, offices,
properties, and business, corporate, and financial books and records, including
the Corporation’s financial statements, and the Selling Stockholder was
permitted to examine the foregoing, question the other officers and directors of
the Corporation, and make such other investigation as the Selling Stockholder
considered appropriate to determine or verify the business condition (financial
or otherwise) of the Corporation and to consummate the transactions contemplated
by this Agreement. The Selling Stockholder has made such further investigation
and examination of the affairs of the Corporation and has obtained such
information relating thereto as the Selling Stockholder deems necessary to
verify the accuracy and veracity of the information furnished to it. The Selling
Stockholder has carefully considered and has, to the extent it believes such
discussion to be necessary, discussed with its professional legal, tax and
financial advisors the suitability of the redemption provided for herein, this
Agreement, and the transactions described herein, and the Selling Stockholder
has determined that consummation thereof are in Selling Stockholder’s best
interests. Selling Stockholder acknowledges that it is responsible for and shall
pay all taxes of whatever nature, whether state, federal, income, capital gains
or otherwise, that may be due on the sale of the Subject Shares to the
Corporation. The Selling Stockholder is an accredited investor within the
meaning of Regulation D promulgated by the U.S. Securities Exchange Commission.

3

--------------------------------------------------------------------------------



ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

        The Corporation hereby represents and warrants to the Selling
Stockholder as follows:

    3.01        Organization and Qualification. The Corporation is a corporation
duly organized and validly existing under the laws of the State of Delaware, and
is duly qualified to do business as a foreign corporation and is in good
standing in all jurisdictions in which the ownership of its property and the
nature of its activities, or both, make such qualification necessary.

    3.02        Authority to Execute and Perform the Agreement; No Breach by the
Corporation. The Corporation has the corporate power and authority, and has
received such approvals and taken such actions as are required, to enter into,
execute and deliver this Agreement and the Transaction Documents to which the
Corporation is a party. This Agreement and the Transaction Documents to which
the Corporation is a party, when duly executed and delivered, will be valid and
binding obligations of the Corporation enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and the
Transaction Documents to which the Corporation is a party, nor the consummation
by the Corporation of the transactions contemplated hereby and thereby, will
(i) require the approval, consent or authorization of any federal, state,
county, local or other governmental or regulatory body; (ii) violate any
provision of the articles of incorporation or bylaws of the Corporation; or
(iii) conflict with, result in a breach of, constitute an event of default
under, or require any consent, authorization or approval under, any agreement or
instrument to which the Corporation is a party or by which the Corporation may
be bound.

    3.03        Brokers or Finders. The Corporation is not obligated, directly
or indirectly, to any person for investment banking, brokerage or finders’ fees,
agents’ commissions, or any similar charges, in connection with this Agreement
or the transactions contemplated hereby.


ARTICLE IV


COVENANTS OF THE SELLING STOCKHOLDER

        The Selling Stockholder covenants and agrees as follows:

    4.01        Post-Closing Date Access to Information. If after the Closing
Date (as hereinafter defined), in order properly to prepare tax returns or other
documents or reports required to be filed with governmental authorities or to
accurately prepare the Corporation’s financial statements, it is necessary that
the Corporation be furnished with additional information which is in the
possession of the Selling Stockholder, the Selling Stockholder shall promptly
furnish, or shall cause to be furnished, such information to the Corporation.

4

--------------------------------------------------------------------------------


    4.02        Obligation of the Selling Stockholder to Indemnify. Subject to
the terms and conditions of this Agreement, from and after the Closing Date, the
Selling Stockholder agrees to indemnify, defend and hold harmless the
Corporation, and each of its officers and directors from and against any and all
losses, costs, damages (including incidental and consequential damages),
liabilities or expenses (including court costs, reasonable attorney’s fees,
interest expenses and amounts paid in compromise or settlement), suits, actions,
claims, obligations, fines, penalties or assessments (collectively, the
“Losses”) arising, directly or indirectly, or in whole or in part, out of (a)
the failure of any representation and/or warranty of the Selling Stockholder
contained in this Agreement to be true as of the date when made, or (b) the
failure of the Selling Stockholder to comply with any covenant or agreement of
the Selling Stockholder contained in this Agreement.


ARTICLE V


COVENANTS OF THE CORPORATION

        The Corporation covenants and agrees as follows:

    5.01        Post-Closing Date Access to Information. If after the Closing
Date, in order properly to prepare tax returns or other documents or reports
required to be filed with governmental authorities or the Selling Stockholder’s
personal financial statements, it is necessary that the Selling Stockholder be
furnished additional information that is in the possession of the Corporation,
the Corporation shall promptly furnish or shall cause to be furnished, such
information to the Selling Stockholder.

    5.02        Obligation of the Corporation to Indemnify. Subject to the terms
and conditions of this Agreement, from and after the Closing Date, the
Corporation agrees to indemnify, defend and hold harmless the Selling
Stockholder from and against any and all Losses arising, directly or indirectly,
or in whole or in part, out of (a) the failure of any representation and/or
warranty of the Corporation contained in this Agreement to be true as of the
date when made, or (b) the failure of the Corporation to comply with any
covenant or agreement of the Corporation contained in this Agreement.


ARTICLE VI


CONDITIONS PRECEDENT

    6.01        Conditions Precedent to the Corporation’s Obligation to Close.
The Corporation’s obligation to consummate the transactions contemplated by this
Agreement shall be contingent on the following conditions as of the Closing
Date:

  (a) the Selling Stockholder shall not be in breach of any of its
representations, warranties or covenants set forth in this Agreement;


  (b) all documents, deliveries and other items set forth in Section 1.04 shall
have been received by the Corporation; and


5

--------------------------------------------------------------------------------


  (c) the Corporation shall have received third party financing in an amount
sufficient to fund the Purchase Price and on terms and conditions satisfactory
to the Corporation in its sole discretion.


    6.02        Conditions Precedent to the Sellers’ Obligation to Close. The
Selling Stockholder’s obligation to consummate the transactions contemplated by
this Agreement shall be contingent on the following conditions as of the Closing
Date:

  (a) The Corporation shall not be in breach of any of its representations,
warranties or covenants set forth in this Agreement; and


  (b) all documents, deliveries and other items set forth in Section 1.05 shall
have been received by the Selling Stockholder.



ARTICLE VII


MISCELLANEOUS

    7.01        Further Instruments. From time to time at the reasonable request
of either the Selling Stockholder or the Corporation (the “Requesting Party”),
whether on or after the Closing Date, and without further consideration, the
other party agrees to cooperate with the Requesting Party and to execute and
deliver such further instruments of conveyance, authorization or transfer as the
Requesting Party may reasonably request in order to assist the Requesting Party
in the completion or recordation of the transactions contemplated by this
Agreement.

    7.02        Survival. The representations and warranties made by the parties
contained herein or on any schedule, exhibit, document, statement, certificate
or other instrument referred to herein or delivered in connection with the
transactions contemplated hereby shall survive the execution and delivery of
this Agreement and the Closing.

    7.03        Expenses. Each party to this Agreement shall bear its respective
expenses incurred in connection with the preparation, execution and performance
of this Agreement and the transactions contemplated hereby including, without
limitation, all fees and expenses of agents, representatives, counsel and
accountants.

    7.04        Governing Law and Venue. This Agreement shall be governed by and
construed in accordance with the internal law, and not the law of conflicts, of
the State of Florida.

    7.05        The Entire Agreement; Modifications; Waiver. This Agreement,
including all exhibits and schedules and the Transaction Documents, constitute
the entire agreement among the parties pertaining to its subject matter and
supersedes all prior agreements, understandings, negotiations, and discussions,
whether oral or written, of the parties and there are no warranties,
representations, or other agreements, express or implied, made to any party in
connection within the subject matter of this Agreement, except as specifically
set forth in this Agreement or in the documents delivered pursuant to this
Agreement. All schedules and exhibits referred to in this Agreement are intended
to be and hereby are specifically made a part of this Agreement. To the fullest
extent permitted by law, unless otherwise expressly provided by this Agreement,
no supplement, modification, waiver or termination of this Agreement shall be
binding unless executed, in writing, by the party to be bound thereby. No waiver
of any provision of this Agreement shall be deemed or shall constitute a waiver
of any other provision of this Agreement, nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

6

--------------------------------------------------------------------------------

    7.06        Notices. All notices, consents, requests, reports, demands or
other communications hereunder shall be in writing or may be delivered
personally, by registered or certified mail, or by facsimile transmission as
follows:



    If to the Corporation:

2003 Gandy Boulevard North
Suite 800
St. Petersburg, Florida 33702
Attn:   Mr. Michael P. Conroy, Vice President and Chief Financial Officer


    If to the Selling Stockholder:

Eureka I, L.P.,
770 Township Line, Suite 150
Yardley, Pennsylvania 19067
Attn:   Mr. Jonathan Zimblist


or to such other address or such other person or persons as the addressee party
shall have last designated by notice to the other party. Notices shall be given
by hand delivery or by overnight delivery service.

    7.07        Counterparts. This Agreement may be executed in as many
counterparts as may be deemed necessary and convenient, and by the different
parties hereto on separate counterparts, each of which when so executed shall be
deemed an original, but all such counterparts shall constitute but one and the
same instrument.

    7.08        Headings. The Article and Section headings in this Agreement are
for convenience and reference only and shall not be deemed to alter or affect
the meaning or interpretation of any provision of this Agreement.

7

--------------------------------------------------------------------------------


    7.09        Indemnity Claims. After the Closing, the Corporation and the
Selling Stockholder shall promptly give notice to each other after any of them
obtains knowledge of any claim, obligation, liability or action for which
indemnification may be sought hereunder or prior to written notice of the
commencement of a legal proceeding for which indemnification may be sought
hereunder, whichever occurs first; provided that the failure to give such notice
(other than notice of the commencement of the legal proceeding) shall not
adversely affect any right of indemnification under this Agreement. The
indemnifying party shall be entitled to control or defend any such legal
proceedings, retain counsel reasonably satisfactory to the indemnified party, at
the sole expense of the indemnifying party, and the indemnified party shall
cooperate with the indemnifying party in the defense of such claim and shall
have the right, but not the obligation, to participate in the defense at its own
expense. If the indemnifying party elects not to direct such defense, the
indemnified party shall have the right, at its own discretion, to direct such
defense at the indemnifying party’s sole expense. The indemnifying party shall
have the right to compromise or settle, with the indemnified party’s prior
written approval, such approval not to be unreasonably withheld, any claim or
litigation regarding which it is required to indemnify. As of the date hereof,
none of the parties hereto are aware of any claims for which indemnification may
be sought.

    7.10        Gender and Number. Any personal pronouns used in this Agreement
shall include the other genders whether used in the masculine, feminine or
neuter gender, and the singular shall include the plural, and vice versa,
whenever and as often as may be appropriate.

    7.11        Severability. Should any provision of this Agreement be declared
invalid, void or unenforceable for any reason, the remaining provisions hereof
shall remain in full force and effect.

    7.12        Termination of the Securities Purchase Agreement. The Securities
Purchase Agreement between the Corporation and the Selling Stockholder, dated
June 26, 2002 (the “Purchase Agreement”) and all rights and duties deriving from
the Purchase Agreement shall terminate and be of no further force and effect at
the time of the Closing.


[INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

    MTS MEDICATION TECHNOLOGIES, INC.
a Deleware corporation
(f/k/a/ Medical Technology Systems, Inc.           By:
___________________________________     Name: Michael P. Conroy     Title: Vice
President



    EUREKA I. L.P.           By: Eureka Management, LP, its sole general partner
    By: Eureka Growth Capital Management, L.P., authorized representative    
By: Eureka Growth Capital Management, LLC, general partner of the authorized
representative             By: ___________________________________     Name:
Jonathan Zimbalist     Title: Executive Vice President


9

--------------------------------------------------------------------------------



MUTUAL GENERAL RELEASE

        This Mutual General Release (the “Release”) is made and executed by and
between MTS Medication Technologies, Inc., a Delaware corporation (f/k/a Medical
Technology Systems, Inc.) (the “Corporation”), and Eureka I, L.P., a Delaware
limited partnership (the “Selling Stockholder”) and is effective as of
December 29, 2006.

        WHEREAS, Selling Stockholder desires to sell all of its Series A
Convertible Participating Preferred Stock of the Corporation (the “Subject
Shares”) to the Corporation pursuant to that certain Stock Redemption Agreement
dated as of the date hereof (the “Redemption Agreement”); and

        WHEREAS, in connection with the Redemption Agreement, the Corporation
and the Selling Stockholder agreed to exchange general releases which excepts
only the obligations under the Redemption Agreement; and

        WHEREAS, the parties desire to mutually release each other from all
obligations and liabilities as set forth herein, including all obligations and
liabilities under the Agreement dated November ___, 2006 (the “Agreement”), in
conjunction with the sale by Selling Stockholder of the Subject Shares and the
redemption by the Corporation of the Subject Shares.

        NOW THEREFORE, in consideration of the mutual covenants, premises and
agreements of the parties hereto and of the mutual benefits to be gained by the
performance thereof and for other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the parties, for themselves
and their respective heirs, personal representatives, successors and assigns,
covenant and agree as follows:

        Selling Stockholder does hereby release and forever discharge the
Corporation and its officers, directors, stockholders, agents, trustees,
employees, legal representatives, successors and assigns of and from any and all
claims, demands, liabilities, costs, expenses, actions and causes of action of
whatsoever kind or nature, whether in law or equity, which Selling Stockholder
ever had, now has or claims to have, whether known to him or not, against any of
them, including, without limitation, any claims arising under the Agreement,
except for the obligations set forth specifically in the Redemption Agreement.

        The Corporation, does hereby release and forever discharge Selling
Stockholder and its direct and indirect partners, officers, employees, agent,
controlling persons, legal representatives, successors and assigns of and from
any and all claims, demands, liabilities, costs, expenses, actions and causes of
action of whatsoever kind or nature, whether in law or equity, which the
Corporation ever had, now have or claim to have, whether known to them or not,
against Selling Stockholder, including, without limitation, any claims arising
under the Agreement, except for the obligations set forth specifically in the
Redemption Agreement.

        Each of the parties warrants and represents that no part of any of the
above asserted or assertable claims have been assigned or transferred, and that
they have full, exclusive and unencumbered right, title and interest in and to
them. Each of the parties further warrants and represents that they have
carefully read and fully understand this Release and have signed it voluntarily
after being fully advised by legal counsel.

        This Release may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Transmission by facsimile of an executed counterpart
signature page hereof by a party hereto shall constitute due execution and
delivery of this Release by such party.

10

--------------------------------------------------------------------------------


    EUREKA I. L.P.           By: Eureka Management, LP, its sole general partner
    By: Eureka Growth Capital Management, L.P., authorized representative    
By: Eureka Growth Capital Management, LLC, general partner of the authorized
representative             By: ___________________________________     Name:
Jonathan Zimbalist     Title: Executive Vice President



    MTS MEDICATION TECHNOLOGIES, INC.
a Deleware corporation
(f/k/a/ Medical Technology Systems, Inc.           By:
___________________________________     Name: Michael P. Conroy     Title: Vice
President


11

--------------------------------------------------------------------------------